 RICKS CONSTRUCTION COMPANY, INC. 295Ricks Construction Company, Inc. and General (herein called the Union). An amended charge was filedTeamsters & Food Processing Local Union No. by the Union on June 23.87, International Brotherhood of Teamsters, Thereafter, on September 26, the Regional DirectorChauffeurs, Warehousemen and Helpers of for Region 31 of the National Labor Relations BoardAmerica. Case 31-CA-9922 issued a complaint and notice of hearing alleging a viola-tion by Ricks Construction Company, Inc. (herein calledNovember 16, 1981 Respondent), of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended (herein called the Act).The answer and amended answer, duly filed, deny theBY MEMBERS FANNING, JENKINS, AND commission of any unfair labor practices.ZIMMERMAN The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andOn June 23, 1981, Administrative Law Judge to introduce relevant evidence. Since the close of theGerald A. Wacknov issued the attached Decision hearing, a brief has been received from the Generalin this proceeding. Thereafter, Respondent filed ex- Counsel.ceptions and a supporting brief. Upon the entire record, and based upon my observa-Pursuant to the provisions of Section 3(b) of the tion of the witnesses and consideration of the brief sub-National Labor Relations Act, as amended, the Na- mitted I make the followingtional Labor Relations Board has delegated its au- FINDINGS OF FACTthority in this proceeding to a three-member panel.The Board has considered the record and the at- I. JURISDICTIONtached Decision in light of the exceptions and brief The Board, in a related Decision issued on June 27,2and has decided to affirm the rulings, findings, and asserted jurisdiction over Respondent finding as follows:conclusions of the Administrative Law Judge andto adopt his recommended Order.2 Respondent, in the course and conduct of itsbusiness operations, annually performs services atORDER the Elk Hills Naval Reserve valued in excess of$50,000 for Williams Brothers Engineering, hereinPursuant to Section 10(c) of the National Labor called Williams.Relations Act, as amended, the National Labor Re- Williams is a Delaware corporation with its prin-lations Board adopts as its Order the recommended cipal place of business in Tulsa, Oklahoma. WilliamsOrder of the Administrative Law Judge and is engaged in the supervision of the exploration,hereby orders that the Respondent, Ricks Con- drilling, and production of petroleum products, asstruction Company, Inc., Bakersfield, California, its an agent for the United States Government actingofficers, agents, successors, and assigns, shall take through the Secretary of the Navy, at the Elk HillsNaval Petroleum Reserve Number One in Kernthe action set forth in the said recommended Naval Petroleum Reserve Number One in KernCounty, California, and received in excess ofOrder. $50,000 per month net operating fee from theUnited States Government during the same periodI Respondent has excepted to certain credibility findings made by the of time described above.Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi- Williams in the course and conduct of its oper-bility unless the clear preponderance of all of the relevant evidence con- ations annually purchases and receives at its Elkvinces us that the resolutions are incorrect. Standard Dry Wall Products. Hills operation, products, goods, and materialsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with his dissent in Olympic Medical Corporation, 250 side the State of California.NLRB 146 (1980), Member Jenkins would award interest on the backpay The operations of Respondent in conjunctiondue based on the formula set forth therein, with the operations of Williams described abovehave a substantial impact on the national defense ofDECISION the United States.Respondent, in the course and conduct of its op-erations, bought and received at its Bakersfield,GERALD A. WACKNOV, Administrative Law Judge: California, facility products, goods, and materialsPursuant to notice, a hearing with respect to this matter valued in excess of $5,000 directly from points out-was held before me in Bakersfield, California, on March side the State of California.17, 1981. The initial charge was filed on March 28,1980,1by General Teamsters & Food Processing Local The instant complaint contains identical jurisdictionalUnion No. 87, International Brotherhood of Teamsters, allegations. Respondent admits that it annually performsChauffeurs, Warehousemen and Helpers of America services valued in excess of $50,000 for Williams, andadmits the allegation concerning the nature and extent ofAll dates or time periods herein are within 1980 unless stated to beotherwise. RicAs Construction Company. Inc.. 250 NLRB 250, 251 (1980).259 NLRB No. 43 296 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliams' operations at the Elk Hills Naval Reserve. On March 19, the Union terminated the strike and sentHowever, Respondent's answer claims "no direct knowl- the following telegram to Respondent:edge" that Williams purchases in excess of $50,000 worthof goods and material from outside the State of Califor- TEAMSTERS LOCAL 87 HEREBY MAKES AN UNCONDI-nia for such operations, or that the operations of Re- TIONAL OFFER TO RETURN ALL RICKS CONSTRUC-spondent and Williams have a substantial impact on the TION EMPLOYEES TO THEIR JOBS NO LATER THAN 5national defense of the United States. PM MARCH 19, 1980. INASMUCH AS OUR PICKET LINEThe General Counsel relies on the Board's jurisdiction- WAS AN UNFAIR LABOR PRACTICE PICKET LINE,al determination in the foregoing case as being sufficient TEAMSTERS LOCAL 87 DEMANDS THAT ALL EMPLOY-to establish jurisdiction herein, and so advised Respond- EES RETURNING TO WORK AS PER THIS TELEGRAMent at the hearing. Respondent presented no evidence on BE REINSTATED TO THEIR FORMER POSITION NOthe issue of jurisdiction. LATER THAN 5 PM MARCH 19, 1980. PLEASE BE AD-On the basis of the foregoing admissions of Respond- VISED THAT REFUSAL TO RETURN ANY OF THEent, I find that the Board's jurisdiction over Respondent ABOVE MENTIONED EMPLOYEES TO THEIR FORMERhas been established under the national defense standards POSITION WILL SIMILARLY BE CONSIDERED UNFAIRenunciated by the Board in Ready Mixed Concrete & Ma- LABOR PRACTICES.terials, Inc.,3and that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6) Thereafter, apparently on or shortly after March 20,and (7) of the Act. Respondent reinstated the great majority of employees totheir former jobs. However, on and subsequent to MarchII. THE LABOR ORGANIZATION INVOLVED 20, Respondent's supervisors, while assemblying thecrews prior to the customary 7 a.m. starting time, re-t is admitted and I find that the Union s, and has fused to reinstate approximately 20 returning strikersbeen at all times material herein, a labor organization who had timely reported for work, advising them thatwithin the meaning of Section 2(5) of the Act. they had been replaced or that their positions had beenIII. THE ALLEGED UNFAIR LABOR PRACTICES filled.5Various employees who were refused reinstatement onA. The Issue and after March 20 testified that they had been workingfor Respondent for substantial periods of time in theThe principal issue raised by the pleadings is whether same job classifications, that they worked a regularRespondent refused and/or delayed the reinstatement of workweek on a full-time basis, and were on a permanentunfair labor practice strikers following the Union's un- employment roster maintained by Respondent. Respond-equivocal application for reinstatement on their behalf. ent's area manager, Irvin Gramling, testified that, al-B. The Facts though Respondent's foremen maintain a daily roster ofregular employees, nevertheless none of Respondent'sRespondent has a contract with Williams Brothers En- employees are considered to be permanent employees.gineering to provide labor for the drilling of oil and gas Gramling, by way of explanation, testified that he wouldwells, and related operations, at the Elk Hills Naval Pe- not characterize himself as being a permanent employeetroleum Reserve Number One in Kern County, Califor- even though he has occupied his position for 5 years.nia. Gramling further stated that, following the receipt ofIn Ricks Construction Company, Inc., supra, the Board the aforementioned telegram on March 19, Respondentfound that Respondent had violated Section 8(a)(5) and did not issue any directive or instructions to its foremen(1) of the Act by failing and refusing to recognize and regarding reinstatement of the strikers, and thus the fore-bargain with the Union following the Union's certifica- men were apparently permitted to use their own discre-tion, on November 27, 1979, as collective-bargaining rep- tion regarding reinstatement. Gramling surmised that theresentative of the employees involved herein,4and by foremen "may have had their crews already filled up" onfailing and refusing to furnish the Union with certain rel- the morning of March 20, or that there was insufficientevant and necessary information for the purposes of col- work available, as justification for the failure of the fore-lective bargaining. men to reinstate the employees to their former jobs.On March 10, prior to the Board's June 27 decision in Gramling acknowledged that some strike replacementsthe aforementioned case, the Union commenced a strike hired between March 10 and March 19 were againagainst Respondent in protest of Respondent's continued "hired" on the morning of March 20. However, he wasfailure and refusal to bargain. Some 100 of Respondent's unable to estimate the number of strike replacements soapproximately 135 to 150 employees participated in the employed.strike.C. Analysis and Conclusions'122 NLRB 318 (1958). While Respondent implicitly suggests, by certain ques-'The unit is described as follows: tions directed to the General Counsel's witnesses at theAll roustabouts, lead roustabouts, crane operator, backhoe operator, h that there may have been another reason for thepushers, and working foremen employed by the Respondent at ElkHills Naval Reserve, but excluding all office clerical employees, pro-fessional employees, guards, all other employees, and supervisors as " The record indicates that some of these 20 employees were reinstateddefined in the Act. at a later date, and that some have not yet been reinstated. RICKS CONSTRUCTION COMPANY, INC. 297strike, the unrebutted record evidence shows, and I find, facturers, Inc., 230 NLRB 558, 571 (1977); Kayser-Roththat the strike was instituted for the purpose of protest- Hosiery Co., Inc., 187 NLRB 562, 567 (1970).ing Respondent's continued failure to bargain with theUnion following Board certification. Indeed, the Board, CONCLUSIONS OF LAWon June 27, determined that Respondent's failure so to1. Respondent is an employer engaged in commercebargain and to provide certain requested information wasviolative of Section 8(a)(5) and (I) of the Act. I thereforefind that the strike, commencing on March 10, was an 2. The Union is a labor organization within the mean-unfair labor practice strike. Even assuming arguendo a ing of Section 2(5) of the Act.dual motivation for the strike, it is clear that the afore- 3. The strike which commenced on March 10 was anmentioned unlawful conduct of Respondent was a princi- unfair labor practice strike.pal reason therefor. Thus, the strike was nevertheless an 4. By failing and refusing to reinstate unfair labor prac-unfair labor practice strike. See Larand Leisurelies, Inc., tice strikers on and after March 20, Respondent has vio-213 NLRB 197, fn. 4 (1974), enfd. 523 F.2d 814 (6th Cir. lated and is violating Section 8(a)(3) and (1) of the Act1975). as alleged.An employer is obligated to reinstate immediatelyunfair labor practice strikers to their former positions of THE REMEDYemployment upon application, discharging, if necessary, Having found that Respondent violated and is violat-any employees hired as replacements during the strike.Stanley Building Specialties Co., a subsidiary of the Stanley and thendWorks, 166 NLRB 984, 986 (1967), enfd. sub nom. United it be required to cease and desist therefrom and from inany like or related manner interfering with, restraining,Steelworkers of America, Local 5571 [Stanley-Artex Win- or related manner intering with, restraining,dows, Division of the Stanley Works], 401 F.2d 434 (D.C. or coercing its employees in the exercise of the rightsCir. 1968); United Brotherhood of Carpenters and Joiners guaranteed under Section 7 of the Act.of America. AFL-CIO. Local Union No. 1780, 244 NLRB Having found that Respondent has discriminatorily re-277 (1979); Atlas Metal Parts Co.. Inc., 252 NLRB 205 fused to reinstate the unfair labor practice strikers upon(1980), and cases cited therein at fn. 9. the Union's unconditional application on their behalf toThe undenied and credible testimony of various em- return to work, Respondent shall be required to offerployees who sought to return to work following the them immediate and full reinstatement to their formerstrike clearly demonstrates that Respondent's foremen, positions or, if such positions are no longer in existence,who possessed the authority to reinstate the employees, to substantially equivalent positions without prejudice todetermined that they had been replaced and refused to their seniority or other rights and privileges, discharginggive them preference over replacements hired during the if necessary any replacements. Further, Respondent shallstrike. While there is no contention and no record evi- be required to make them whole for any loss of pay theydence that the foremen were motivated by a discrimina- may have suffered as a result of the discriminationtory intent, such treatment of unfair labor practice strik- against them. Backpay shall be computed in accordanceers is inherently discriminatory and nonetheless unlawful. with the formula set forth in F. W Woolworth Company,Moreover, although Area Manager Gramling speculated 90 NLRB 289 (1950), and Florida Steel Corporation, 231that there may have been no work available on March NLRB 651 (1977). See, generally, Isis Plumbing & Heat-20 for some of the approximately 20 employees involved ing Co., 138 NLRB 716 (1962). Moreover, Respondentherein, Respondent has not presented any probative evi- shall be required to post an appropriate notice to em-dence in support of this contention, particularly as the ployees.record evidence shows, and Gramling concedes, that an Upon the foregoing findings of fact, conclusions ofunknown number of strike replacements were employed law, and the entire record herein, and pursuant to Sec-subsequent to March 20. Thus, I find that Respondent tion 10(c) of the Act, I hereby issue the following rec-has failed to sustain its burden of proof. See Kayser-Roth ommended:Hosiery Company. Inc. v. N.L.R.B., 447 F.2d 396, 401(6th Cir. 1971). ORDER6Respondent's apparent contention that the employeesinvolved herein were simply casual or daily laborers The Respondent, Ricks Construction Company, Inc.,who reported to work each day without assurance that Bakersfield, California, its officers, agents, successors,they would be "hired" is totally specious and I discredit and assigns, shall:Gramling's assertions in this regard. Rather, the uncon- 1. Cease and desist from:tradicted record evidence shows, and I find, that Re- (a) Failing and refusing to reinstate unfair labor prac-spondent's employees are assigned to specific job classifi- tice strikers upon their unconditional application tocations and work crews, that they are employed on a return to work on or about March 20, 1980.regular full-time basis, and that they are permanent em-ployees. 6 In the event no exceptions are filed as provided by Sec. 102.46 of theOn the basis of the foregoing, I find that, by failing Rules and Regulations of the National Labor Relations Board, the find-and refusing to reinstate the unfair labor practice strikers ingS. conclusions, and reommended Order h be adopted by the Board inSec. 102.48 of the Rules and Regulations, be adopted by the Board andnamed in the complaint, Respondent has violated Section become its findings, conclusions. and Order, and all objections thereto8(a)(3) and (1) of the Act as alleged. Gulf States Manu- shall be deemed waived for all purposes 298 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, re- APPENDIXstraining, or coercing employees in the exercise of therights guaranteed under Section 7 of the Act. NOTICE TO EMPLOYEES2. Take the following affirmative action which it is POSTED BY ORDER OF THEfound will effectuate the policies of the Act: NATIONAL LABOR RELATIONS BOARD(a) Offer to the striking employees for whom the An Agency of the United States GovernmentUnion made unconditional application to return to workon about March 20, 1980, immediate and full reinstate- After a hearing at which all sides had an opportunity toment to their former positions or, if such positions no present evidence and state their positions, the Nationallonger exist, to substantially equivalent positions, dis- Labor Relations Board found that we have violated thecharging if necessary any replacements, without preju- National Labor Relations Act, as amended, and has or-charging if necessary any replacements, without preju-dice to their seniority or other rights previously enjoyed, ered us to post this notice.and make them whole for any loss of pay or other bene- The Act gives employees the following rights:fits suffered by reason of the discrimination against themin the manner described above in the section entitled To engage in self-organization"The Remedy." To form, join, or assist any union(b) Preserve and, upon request, make available to the To bargain collectively through representa-tives of their own choiceBoard or its agents, for examination and copying, allpayroll records, social security payment records, time- To engage in activities together for the pur-cards, personnel records and reports, and all other re- pose of collective bargaining or other mutual aidcords necessary to analyze the amount of backpay due or protectionunder the terms of this Order. To refrain from the exercise of any or all such(c) Post at Respondent's facility at Bakersfield, Califor- activities.nia, and at appropriate locations at the Elk Hills Naval WE WILL NOT fail to reinstate unfair labor prac-Reserve where Respondent customarily posts notices to tice strikers upon their unconditional application toits employees copies of the attached notice marked "Ap- return to work.pendix."' Copies of said notice, on forms provided by WE WILL NOT in any like or related manner in-the Regional Director for Region 31, after being duly terfere with, restrain, or coerce employees in thesigned by Respondent's representative, shall be posted by exercise of the rights guaranteed by Section 7 of theit immediately upon receipt thereof, and be maintained National Labor Relations Act.by Respondent for 60 consecutive days thereafter, in WE WILL offer the unfair labor practice strikersconspicuous places, including all places where notices to for whom the Union made unconditional applica-employees are customarily posted. Reasonable steps shall tion to return to work on or about March 20, 1980,be taken by Respondent to insure that said notices are immediate and full reinstatement to their former po-not altered, defaced, or covered by any other material. sitions or, if such positions are no longer in exist-(d) Notify the Regional Director for Region 31, in ence, to substantially equivalent positions discharg-writing, within 20 days from the date of this Order, what ing if necessary any replacements, without prejudicesteps Respondent has taken to comply herewith. to their seniority or other rights and privileges.WE WILL make the said employees whole for anyIn the event that this Order is enforced by a Judgment of a United loss of pay they may have suffered as a result of theStates Court of Appeals, the words in the notice reading "Posted by discrimination against them, with interest.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." RICKS CONSTRUCTION COMPANY, INC.